PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/520,547
Filing Date: 24 Jul 2019
Appellant(s): Tang et al.



__________________
Benjamin C. Stasa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/20/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/19/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Claim 1
Appellant argues since the primary reference Kogure teaches the engagement part 5 (positioner) secures and fixes the permanent magnet 4 in the slot 1a, that substituting the protrusion portions 9 (positioner) of secondary reference Nagate will defeat the purpose of the positioner 5 of Kogure (Arguments, pg 3, 1st paragraph). 
Examiner disagrees.  For clarification of Nagate it is helpful to look at what problem Nagate is solving with the protrusion projections 9. Nagate discloses in the prior art there is a problem when magnets are fixed in rotor slots with adhesive, the adhesive is dissolved by refrigerant or pressurized fluid and the magnets fall out of the slots during operation (para [0006], reproduced below).

    PNG
    media_image2.png
    90
    685
    media_image2.png
    Greyscale

Nagate further discloses one way of solving this problem in the prior art is to fix the magnets in the rotor slots without adhesive by press fitting the magnets. But this 

    PNG
    media_image3.png
    131
    706
    media_image3.png
    Greyscale

In view of these problems Nagate employs the protrusion portions 9 to reduce the friction during insertion of the magnets, as well as hold the magnets during operation (fig 2, para [0007], last line, reproduced above; & para [0013] & [0017], reproduced below with emphasis added).

    PNG
    media_image4.png
    359
    595
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    69
    705
    media_image5.png
    Greyscale

during insertion of the magnet 3 (para [0013], reproduced above) and that the protrusion portions 9 prevent the magnets from falling out during operation (para [0013] & [0017], reproduced above). 
Additionally, Nagate shows the protrusion portions 9 being bent when the magnet 3 is inserted in the rotor slot (figs 2 & annotated figs 1-2 below), which is supported in paragraph [0013] (lns 4-6, underlined in para [0013] reproduced above). This disclosure is further evidence that the protrusion portions 9 are capable of holding the magnet 3 in the rotor slot during operation.
Also, since the protrusion portions 9 are on every other lamination sheet 4, an axial gap is formed between the protrusion portions 9 (figs 1-3, para annotated figs 1-2 below). Because of this the protrusion portions 9 are easily bent and less resistance is applied to the magnet 3 during insertion.

    PNG
    media_image6.png
    531
    1116
    media_image6.png
    Greyscale




Claim 13 is responded to in a similar manner as discussed above for claim 1.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERIC JOHNSON/Examiner, Art Unit 2834  

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                                                                                                                                                                                                                               
3/8/22

Conferees:
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834 
                                                                                                                                                                                                       /JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.